DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-18 are allowed.
	Rothbaum et al. (US 20110192857) teaches a mobile electronic device accessory system is provided. The accessory system comprises a mobile electronic device case with a surface and a first attachment mechanism. An accessory is also provided, where the accessory comprises a second attachment mechanism, and is removably attached to the surface of the mobile electronic device case. In some embodiments, the case comprises a back with a recessed portion configured to receive an accessory therein, and an attachment mechanism for removably attaching the accessory to the case. 
 Roeback et al.  (US 20100011524) teaches a moveable portable electronic device display screen or glass cleaning accessory is a hand held multi-functional apparatus with the ability to allow the user to clean the display screen of an electronic device and easily be carried, stored in a pocket, travel bag or hand bag. The invention is outfitted with micro fiber fabrics for cleaning display screens or glass, a small mirror attached for viewing oneself, one or more pockets for storage of small devices, one or more magnets attached to each side of the apparatus are to assist holding currency. The invention demonstrates the ability to be manufactured in multiple shapes, sizes, fabrics, and colors. The multiple congruent sides of the invention demonstrate the ability to either flip open, utilizing a piece of flexible fabric attached to each side of the device, swivel lending to its ability to turn 45, 90, 180 up to 360 degrees, and or slide open by means of each congruent side on an sliding frame and rail device.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a portable switching device magnetically coupled to a portable electronic device wherein: the portable switching device comprises: a first case comprising: a recessed holder defined by a bottom, sides, and open top; and a hinge connecting a lid to the holder, wherein the lid has a complementary recessed element that is fixed in place within the lid and configured to receive a raised shape on the portable electronic device wherein the recessed holder is configured to receive a cylindrical shaped component of the electronic device; the portable electronic device comprises: a second case; an electronic circuit that is responsive to the switching device; a finger-activated sensor that transmits commands to play or pause a remote device; and a first magnet fully embedded within the raised shape which is employed in coupling the electronic device and the switching device; the raised shape is defined by a beveled edge being substantially curved around at least one axis; the raised shape and beveled edge correspond to a complementary recess in the lid; the cylindrical shaped component is designed to be gripped by fingers; the cylindrical shaped component has a beveled edge and rounded cap; when the electronic device is magnetically coupled to the switching device, the lid is configured to employ a second fully embedded magnet to secure the recessed lid in a closed position against the switching device, actuate the electronic circuit, and to actuate, activate, or deactivate the electronic device, or send the electronic device into a power savings mode; the first case functions to protect the second case when the electronic device and switching device are coupled; the recess of the holder is deeper than the recess of the lid; and the electronic device is wireless earplugs configured for Bluetooth communications.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641